DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9-11, 13, 17, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwashita in US Patent 3146785.
Regarding Claim 1, Iwashita teaches an umbrella comprising: a support shaft (1) including an upper portion (toward 7), a lower portion (opposite 7), and a longitudinal axis (along 5); a plurality of ribs (10/11), each rib of the plurality of ribs having a proximal end portion (11) and a distal end portion (14), the proximal end portion being pivotably attached to the upper portion of the support shaft to pivot the rib between an open position (Fig. 1) and a closed position (Fig. 2) such that the distal end portion pivots upward from the closed position to the open position and downward from the open position to the closed position; a rotatable cam assembly (8) including a cam (12) configured to rotate about the longitudinal 
Regarding Claim 9, Iwashita teaches that the rotatable cam assembly further includes a movable handle (7), the movable handle being connected to the cam and configured to rotate the cam about the longitudinal axis in at least one of the first direction and the second direction when the movable handle is moved. 
Regarding Claim 109, Iwashita teaches that the movable handle is configured to rotate about the longitudinal axis (the knob 7 rotates about the axis along 5). 
Regarding Claim 11, Iwashita teaches that the rotatable cam assembly further includes a rotatable shaft (5), the movable handle being connected to the cam by the rotatable shaft, such that, when the movable handle is rotated about the longitudinal axis, the movable handle rotates the rotatable shaft about the longitudinal axis, and the rotatable shaft rotates the cam about the longitudinal axis (as the axis is rotating within the cam). 
Regarding Claim 13, Iwashita teaches that the movable handle is directly connected to the cam by the rotatable shaft. 
Regarding Claim 17, Iwashita teaches a fixed handle (at the bottom of 1) connected to the lower portion of the support shaft; and a hub (2), each rib of the plurality of ribs being pivotably connected to the hub, the hub being connected to the support shaft. 
Regarding Claim 25, Iwashita teaches that the inner edge of the canopy defines a central hole (at 16) configured to be detachably connected to the upper portion of the support shaft. 
Regarding Claim 26, Iwashita teaches a cap assembly (4) configured to be detachably engaged with the upper portion of the support shaft and the central hole of the canopy.

Allowable Subject Matter
Claims 19-23 are allowed.
Claims 3, 4, 6-8, 14, 16, 18, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636